In an action to recover damages based upon legal malpractice, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered September 2, 1987, as denied his motion for leave to enter a default judgment and granted the defendant’s cross motion to excuse his default in serving a timely answer.
Ordered that the order is affirmed insofar as appealed from, with costs (see, McNeill v Lasala, 115 AD2d 459, 460). Thompson, J. P., Lawrence, Kunzeman and Rubin, JJ., concur.